PD-0600-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 7/17/2015 3:06:15 PM
                                                                       Accepted 7/17/2015 5:06:35 PM
                                                                                       ABEL ACOSTA
                          CAUSE NO. PD-0600-15                                                 CLERK
               COURT OF APPEALS CAUSE NO. 11-12-00319-CR
                  IN THE COURT OF CRIMINAL APPEALS

KEVIN ROYCE PEEK                       )(    ON APPELLANT’S
    APPELLANT/PETITIONER               )(
                                       )(    PETITION FOR DISCRETIONARY
V.                                     )(    REVIEW
                                       )(
THE STATE OF TEXAS                     )(    FROM THE ELEVENTH
         APPELLEE                      )(    COURT OF APPEALS

            MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

      NOW COMES the State of Texas, Appellee in the above-entitled and

numbered cause, and in support of this its Motion for Extension of Time to File

Response would respectfully show the Court as follows:

      Appellant was convicted of Possession of a Controlled Substance with Intent

to Deliver – Drug Free Zone in this cause in the 35th Judicial District Court of Brown

County, Texas, in Cause No. CR21821, styled, The State of Texas vs. Kevin Royce

Peek. Appellant was found guilty and sentenced to Life in the institutional Division

- Texas Department of Criminal Justice on September 7, 2012.

      The Eleventh Court of Appeals affirmed Appellant’s conviction on April 16,

2015. Appellant filed a Petition for Discretionary Review with this Court on June

17, 2015.



                             July 17, 2015
      The State’s response is due on July 17, 2015. The number of extensions

previously requested is: NONE.

      Due to time constraints created as a result of: preparation of a Brief on State

of Texas vs. Lanny Bush, Coleman County Case No. 2602, a capital case;

participation in Court Docket on June 22, 2015; preparation for and participation in

Motion to Revoke and Motion to Adjudicate Docket on July 6, 2015 (31 cases);

Court Docket on July 7, 2015; preparation for and participation in the Mills County

Court Docket on July 8, 2015; Court Docket on July 9, 2015; preparing for trial,

drafting subpoenas, and witness meetings on cases set on the Brown County trial

docket for July 13, 2015; preparation for bench trial in State of Texas vs. Brandi

Stokes, CR23435 on July 21, 2015; preparation for trial and drafting subpoenas for

July 27, 2015, trial docket; the State requests an additional thirty (30) days for the

preparation of its brief. The request is made not for the purpose of delay but that

justice may be done.


                                       Respectfully submitted,



                                       /S/ElishaBird
                                       ELISHA BIRD
                                       Assistant District Attorney
                                       State Bar No. 24060339
                                       200 S. Broadway, Brownwood, TX 76801
                                       Tel: 325-646-0444 Fax: 325-643-4053
                         CERTIFICATE OF SERVICE

      The undersigned certifies that on the 17th day of July, 2015, a true and correct

copy of the foregoing Motion was delivered by fax to the office of Connie J. Kelley,

Attorney at Law (512) 478-2318 and by email to Lisa McMinn, State Prosecuting

Attorney at information@spa.texas.gov.


                                       /S/ElishaBird
                                       ELISHA BIRD


                      CERTIFICATE OF COMPLIANCE

      This document complies with the typeface requirements of Tex. R. App. P.

9.4(e) because it has been prepared in a conventional typeface no smaller than 14-

point for text and 12-point for footnotes. This document also complies with the

word-count limitations of Tex. R. App. P. 9.4(i), if applicable, because it contains

503 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).



                                       /S/ Elisha Bird
                                       ELISHA BIRD